     Case 1:20-cr-00087-TH Document 19 Filed 02/03/21 Page 1 of 1 PageID #: 65




                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

UNITED STATES OF AMERICA                           §
                                                   §
V.                                                 §    CASE NO. 1:20cr87
                                                   §
VALENTIN ARREAGA-TZUNUN                            §

        ORDER ADOPTING FINDINGS OF FACT AND RECOMMENDATION
                     ON DEFENDANT’S GUILTY PLEA

        The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge,

for administration of a guilty plea under Rules 11 and 32 of the Federal Rules of Criminal Procedure.

Judge Giblin conducted a hearing in the form and manner prescribed by Federal Rule of Criminal

Procedure 11 and issued his Findings of Fact and Recommendation on Guilty Plea Before the United

States Magistrate Judge [Clerk’s Doc. #15]. The magistrate judge recommended the Court finally adjudge

the defendant as guilty on Count One of the Indictment filed against the defendant in this cause.

        The parties have not objected to the magistrate judge’s findings. The Court ORDERS that the

Findings of Fact and Recommendation on Guilty Plea [Clerk’s Doc. #15] of the United States Magistrate

Judge are ADOPTED.

        It is further ORDERED that, in accordance with the defendant’s guilty plea and the magistrate

judge’s findings and recommendation, the defendant, Valentin Arreaga-Tzunun, is hereby adjudged as

guilty on Count One of the Indictment charging violations of 18 U.S.C. § 1361.

        SIGNED this the 3 day of February, 2021.


                                                 -1-
                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge
